Citation Nr: 1341977	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-32 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record indicates that the Veteran receives monetary benefits from the Social Security Administration (SSA).  In fact, there is a SSA decision that found the Veteran disabled dated in May 2009 that is associated with the claims file.  However, the decision does not indicate the Veteran's disability.  Further, there are no medical records in the claims file that appear to have been used as the basis of the SSA decision.  All of the Veteran's treatment records and examination reports from his SSA file are potentially relevant to the matter on appeal; thus, they should be associated with the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The rating decision includes an entry in the evidence section that SSA records show the Veteran is in receipt of SSA disability payments; however, there is no indication that any other SSA records were sought.

Therefore, upon remand it is necessary to obtain those records.  See 38 C.F.R. § 3.159(c)(2); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  After receiving those records, an addendum medical opinion will be necessary to determine if a previously obtained medical opinion changes in light of the SSA records.



Accordingly, the case is REMANDED for the following action:

1.  Associate copies of the Veteran's SSA records, including all medical records which formed the basis of any decision rendered, specifically the May 2009 SSA decision, with the claims file.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the claims folder.

2.  After completion of the foregoing, contact the examiner who conducted the May 2011 VA psychiatric examination and obtain an addendum opinion in order to determine the etiology of any acquired psychiatric disorder, to include PTSD.  The entire claims file, including any SSA records obtained, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner is requested to provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any psychiatric disorder, to include PTSD, that is related to military service.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


